Acknowledgment
The amendment filed on 5 May, 2021, responding to the Office Action mailed on 5 February, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-6, 8-15 and 17-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James Michael O’Neill on May 10, 2021.
The application has been amended as follows: 
Cancel:  Claim 10 
Allowable Subject Matter
Claims 1-6, 8-9, 11-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art does not teach the device of claim 1, wherein the auxiliary electrode of each trench structure comprises a connection portion extending from the first surface to the bottom of the trench structure.
Claims 2-6, 8-9, 11-15 and 17 depend directly or indirectly on claim 1 and 
Regarding claim 18 the prior art does not teach the method of claim 18, wherein the auxiliary electrode of each trench structure comprises a connection portion extending from the first surface to the bottom of the trench structure.
Regarding claim 19 the prior art does not teach the device of claim 19, wherein a doping concentration of the compensation region averaged along a lateral dimension in the lateral direction times the lateral dimension and a doping concentration of the first part of the drift region averaged along a lateral dimension in the lateral direction times the lateral dimension differ by less than 20%.
Regarding claim 20, the prior art does not teach the device of claim 20 wherein a second lateral dimension of the shielding region at the bottom of the trench structure is smaller than a third lateral dimension of the compensation region at the bottom of the shielding region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E. Schoenholtz/Primary Examiner, Art Unit 2893